Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction
	Claim 6 requires that the charge on Z be “between -1 and -3” (emphasis added).  Accordingly, while a charge on Z of -2 is covered by claim 6, neither -1 nor -3 is within the scope of claim 6.

Claim Objections
	Objection is made to claims 4 – 9 for minor informalities:  Claim 4 does not terminate with a period (“ . “) but rather with a comma ( , “).  None of claims 5 – 8 atone  for the peccadillo of claim 4. 
	Per claim 9, applicant may be applicant’s own lexicographer.  Although “astoichiometrically” may reasonably clearly mean, “not stoichiometrically” in the same vein that “asymmetrically” means “not symmetrically,” the phrase “asymmetrically balanced chemical composition” implies that the intended phrase was, “a symmetrically balanced chemical composition.”  
Correction is required.

Claim rejections based on §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the two recitations of “an aqueous process fluid” (shown in excerpt below) refer to the very same aqueous process fluid of to two different aqueous process fluids.	

    PNG
    media_image1.png
    230
    770
    media_image1.png
    Greyscale

Per claim 3, if there are two aqueous process fluids, it is unclear to which of those two fluids the claim 3 – recitation, “the aqueous process fluid,” refers.
In claim 1, it is unclear whether “the at least one storage vessel system” (shown underlined in the excerpt below) refers to the “at least one first storage vessel system” or to the “at least one second storage vessel system”  (each in rectangles):

    PNG
    media_image2.png
    450
    770
    media_image2.png
    Greyscale

Claim 1 to a water treatment system recites “a [chemical] compound having the general formula 

    PNG
    media_image3.png
    77
    139
    media_image3.png
    Greyscale
 … wherein Z … [can be] a mixture of a polyatomic ion and a monoatomic ion.”  While it is clear that the Z portion of the compound can be a polyatomic species or a monoatomic species, it is unclear how the Z portion of the compound can be a mixture of polyatomic species and a monoatomic species.  By analogy, it’s akin to reciting a compound having the structure NaX where X is a halogen or a mixture of halogens.  In contrast, one could make sense of a composition comprising a plurality of compounds having the structure NaX where X is a halogen, e.g., a composition comprising the compound NaCl and the compound NaF.  A similar basis for rejection applied to claim 8’s recital of “Z is selected from … mixtures thereof.” 
	Per claim 3, it is unclear whether “the metal chelating agent” can be met by a single polymerized amino acid because claim 3 recites “amino acids” as one of the members of the Markush group.  Similar remarks apply to “sulfonated polycarboxylate copolymers.”  This basis for rejection may be overcome by amending “amino acids” to 
	Claim 4 is directed to a system.  Claim 5 is confusing because it is directed to narrowing of “the method of claim 4.”  
	Per claim 7, although at least claim 1 provides antecedent basis for an “aqueous process fluid” (emphasis added), none of claim 1 and claim 6 provides antecedent basis for “the aqueous solution” or for “the … dispersion.”  Further, it is unclear whether the claim 7-recited “dispersion” is an aqueous dispersion.
	Per claim 9, insofar as it is meaningless, or at least confusing, to speak of a “stoichiometrically balanced” single / individual molecule or compound, the recitation “astoichiometrically [sic, “a stoichiometrially”] balanced chemical composition” appears to be referring to a mixture of at least two molecules.  If that is the case, then it is confusing to say that the “compound … is [a stoichiometrically] balanced composition” for a single compound cannot be a mixture of at least two molecules. 
	Further to claim 9, it is unclear whether each reference to “hydrogen [1+]” refers to a lone proton such as one might find in a low pH aqueous system.  Is so, then it is unclear whether applicant intended to phrase claim 9 as, “wherein the aqueous process fluid comprises a stoichiometrically balanced composition of H+ and triaqua-μ3-oxotri sulfate.”  
	Claim 9 is directed to a system.  Claim 10 is confusing because it is directed to narrowing of “the method of claim 9.”   Claims 11 – 22, directed to methods, are confusing because they at least indirectly depend from system claim 1.

Claims Not Rejected over Prior Art
	Claims 1 – 24 are not rejected over prior art.  There is no suggestion in the prior art to add hydronium fluoride, e.g. H3OFl, as described in US 20200332612 to Nazzer [0075],1 in vessel 9 of GB 1286633 to Holzer Patent AG.


    PNG
    media_image5.png
    736
    600
    media_image5.png
    Greyscale


	Claim 23 is allowed.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
    

    
        1 Nazzer:
        
    PNG
    media_image4.png
    295
    404
    media_image4.png
    Greyscale